The Merchants'  Planters State Bank of Winnsboro, plaintiff below, sued the appellant, Turner, on a note for $630.62, together with interest and attorney's fees. Turner answered by a general denial and pleaded offsets and payments amounting to the sum of $342.47. He also pleaded that the bank was not the owner of the note. In a trial before the court without a jury, some of the offsets pleaded by Turner were allowed, and a judgment rendered in favor of the bank for the remainder. There is no statement of facts in the record, and no findings of fact and conclusions of law were filed by the trial court. In his first assignment the appellant complains of the refusal of the court to file findings of fact and conclusions of law, but the record contains no bill of exceptions, and that assignment must be overruled. Kennedy v. Kennedy (Tex.Civ.App.)210 S.W. 581; Hoffman v. Korp  Murray Tool Co. (Tex.Civ.App.)251 S.W. 823. The judgment is affirmed.
 *Page 249